DETAILED ACTION
The communication of 1/13/2022 has been entered and fully considered.
Claims 1-11 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 5-10 are allowable. The restriction requirement between group I, claims 1 and 11, and group II, claims 2 and 5-10, as set forth in the Office action mailed on 5/20/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/20/2019 is partially withdrawn.  Claims 1 and 11, directed to an invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 3-4, directed to an article withdrawn from consideration because it does not require all the limitations of an allowable claim. The article of claims 3 and 4 wouldn’t require the special technical features since the method isn’t necessarily required. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 3. (Cancelled)
Claim 4. (Cancelled)

REASONS FOR ALLOWANCE
Claims 1-2 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be Elsey (U.S. 9,375,881), hereinafter ELSEY. ELSEY teaches a controller is configured to receive the instructions for making the object. The controller may receive the instructions in the form of data indicative of a plurality of sections to be formed sequentially by the device [Col. 6, lines 17-30]. ELSEY teaches a photohardenable liquid (104) and the photohardenable liquid (or photocurable liquid) is a liquid that hardens when exposed to a radiation such as visible or invisible light [Col 8, lines 4-10]. ELSEY further teaches the photohardenable liquid may comprise a mixture of acrylate monomers and oligomers, 
ELSEY fails to disclose, teach, or suggest: directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. One of ordinary skill in the art at the time of the effective filing date of the applicant’s would not be reasonably motivated to modify ELSEY, by directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image, and the applicant has done so for the benefit of higher precision delivery of adhesives, as taught in the instant specification [0005].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748